            Case 3:21-cv-00617-JCS Document 8 Filed 02/17/21 Page 1 of 2




 1   Paul R. Kiesel, SBN 119854
     kiesel@kiesel.law
 2   Mariana McConnell, SBN 273225
     mcconnell@kiesel.law
 3   Nicole F. DeVanon, SBN 284551
     devanon@kiesel.law
 4   KIESEL LAW LLP
     8648 Wilshire Boulevard
 5   Beverly Hills, CA 90211
     Tel: 310.854.4444 | Fax: 310.854.0812
 6
     Attorneys for Plaintiffs
 7
     Frank P. Kelly, SBN 083473
 8   fkelly@shb.com
     SHOOK, HARDY & BACON L.L.P.
 9   One Montgomery, Suite 2600
     San Francisco, CA 94104
10   Tel: (415) 544-1900 | Fax: (415) 391-0281

11   Attorneys for Defendant
     MGA Entertainment, Inc.
12
     [additional counsel listed in signature block]
13
                                        UNITED STATES DISTRICT COURT
14
                                       NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN FRANCISCO DIVISION
16
     ROBIN WATKINS, an individual, and ADAM            Case No. 3:21-00617-JCS
17
     SENSNEY, an individual, on behalf of
18   themselves and all others similarly situated,     STIPULATION FOR EXTENSION OF
                                                       TIME TO RESPOND TO COMPLAINT
19                       Plaintiffs,

20           v.
21
     MGA ENTERTAINMENT, INC., a California
22   Corporation,

23                   Defendant.

24

25

26

27

28

                                                                     Stipulation to Extend Time to Respond
     4810-7131-7468 v1                                                        Case No.: 3:21-cv-00617-JCS
           Case 3:21-cv-00617-JCS Document 8 Filed 02/17/21 Page 2 of 2




 1          Pursuant to Civil Local Rule 6-1(a) of the Northern District of California, the Parties in the

 2   above-entitled action hereby stipulate that Defendant MGA Entertainment, Inc.’s deadline to

 3   respond to Plaintiffs’ Complaint is continued from February 19, 2021 to March 17, 2021.

 4   IT IS SO STIPULATED.
 5

 6   Dated: February 17, 2021                          Respectfully submitted
                                                       KIESEL LAW LLP
 7
                                                       By:       /s/ Mariana McConnell_______________
 8                                                                Mariana McConnell, SBN 273225

 9
                                                       Paul R. Kiesel, SBN 119854
10                                                     kiesel@kiesel.law
                                                       Nicole F. DeVanon, SBN 284551
11                                                     devanon@kiesel.law
                                                       KIESEL LAW LLP
12                                                     8648 Wilshire Boulevard
                                                       Beverly Hills, CA 90211
13                                                     Tel: 310.854.4444 | Fax: 310.854.0812

14                                                     David S. Ratner, SBN 316267
                                                       david@ratnermolineaux.com
15                                                     Shelley A. Molineaux, SBN 277884
                                                       shelley@ratnermolineaux.com
16                                                     RATNER MOLINEAUX, LLP
                                                       1990 N. California Blvd., Suite 20
17                                                     Walnut Creek, CA 94596
                                                       Tel: 925.239.0899 | Fax: 925.468.2608
18
                                                       Attorneys for Plaintiffs
19                                                     ROBIN WATKINS and ADAM SENSNEY

20   Dated: February 17, 2021                          SHOOK HARDY & BACON L.L.P.

21                                                     By:       /s/ Frank P. Kelly
                                                                 Frank P. Kelly
22

23                                                     Attorneys for Defendant
                                                       MGA ENTERTAINMENT, INC.
24
            Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has been
25
     obtained from the other signatories.
26
                                                           By:     /s/ Frank P. Kelly
27
                                                                   Frank P. Kelly
28
                                                       1
                                                                            Stipulation to Extend Time to Respond
                                                                                     Case No.: 3:21-cv-00617-JCS
